     Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 1 of 7            PageID #: 1

no?         Kf A i
KJ jA i     i J r\ L       SE/
                                ORDER OF THE
   KENJI M.PRICE #1
   United States Attorney
   District of Hawaii                                                    FILED IN THE
                                                                 UNITED STATES DISTRICT COUflT
                                                                       DISTRICT OF HAWAII
   MARGARET C. NAMMAR #9045
   Assistant U.S. Attorney                                              NOV 0 8 2019
   United States Attorney's Office                              cii "^.o'clock and
                                                                     oUE BEITIA. CLERK ;
   District of Hawaii
                                                                                            6
   Room 6100,PJKK Federal Building
   300 Ala Moana Blvd
   Honolulu, Hawaii 96850
   Telephone:(808)541-2850
   Email: Margaret.Nammar@usdoj.gov

   Attorneys for Plaintiff
   UNITED STATES OF AMERICA



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


   UNITED STATES OF AMERICA,                    MAG. NO. 19-01169 RT


                        Plaintiff,              CRIMINAE COMPEAINT;
                                                 AFFIDAVIT IN SUPPORT OF
          vs.                                   CRIMINAE COMPEAINT


   SUNGJU CHOI,

                        Defendant.




                                 CRIMINAE COMPEAINT


          I, the undersigned complainant, being duly sworn, state the following is true

   and correct to the best of my knowledge and belief.
  Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 2 of 7           PageID #: 2




                      False Statement on Immigration Document
                                (18U.S.C. § 1546(a))

      On or about May 26, 2015, within the District of Hawaii, SUNGJU CHOI,

the defendant, did knowingly subscribe as true under penalty of perjury under 28

U.S.C. § 1746 a false statement with respect to a material fact in an application and

a document required by the immigration laws and regulations prescribed

thereunder, to wit, a Form 1-751 Petition to Remove Conditions on Residence, that

is, that her marriage was not for the purpose of procuring an immigration benefit,

which statement the defendant then and there knew was false.


      All in violation of Title 18, United States Code, Section 1546(a).

      1 further state that 1 am a Special Agent with Homeland Security
Investigations (HSl), and that this complaint is based upon the facts set forth in the
attached "Agent's Affidavit in Support of Criminal Complaint," which is
incorporated herein by reference.


                                       PAUL MALANA
                                        Special Agent
                                        Homeland Security Investigations(HSl)

Subscribed to and sworn before me on
November €>, 2019, at Honolulu, Hawaii.



HON.ROM T1
United States MS^istt
District of Hawaii'                 ^JJ
  Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 3 of 7        PageID #: 3




      AGENT'S AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      Paul Malana, after being duly sworn, deposes and states as follows:

      1.   I am a Special Agent with the United States Immigration and Customs
Enforcement, Homeland Security Investigations(HSI). I have been employed as a
Special Agent since 2000. As a Special Agent,I have conducted and participated
in numerous investigations relating to drug trafficking, human smuggling,
document and benefit fraud, felony reentry, marriage fraud, and other
administrative violations ofthe Immigration and Nationality Act. I am currently
assigned to HSI Honolulu Public Safety Group. I am a graduate of California State
University, Long Beach, with a major in Criminal Justice. I am also a graduate of
the Federal Law Enforcement Training Center. Prior to my current position, I was
a U.S. Customs Inspector with the U.S. Customs Service, now known as U.S.
Customs & Border Protection, for approximately eight(8) years.

      2.     The information contained in this affidavit was derived from personal
investigative knowledge, information related to me by other law enforcement
personnel, and information obtained from official records and files.

      3.    Based upon my training and experience, I am familiar with the various
methods and schemes used to commit marriage and visa fraud. Foreign nationals
with visas allowing them a temporary stay in the United States often seek ways to
remain permanently. A common method is to marry a United States citizen and
file a petition with the United States Citizenship and Immigration Services
(USCIS)to obtain an immigration benefit.

       4.    As a matter of background, a Lawful Permanent Resident(LPR)is a
non-United States citizen who has applied for, been granted, and immigrated to the
United States under an immigrant visa classification, such as a CR6(Conditional
Resident) or IR6(Immediate Relative), which is the spouse ofa United States
citizen(USC). In general, an LPR is a citizen and national of her/his native
country who has been given permission to reside in the United States. He or she is
issued a Permanent Resident Card, more commonly known as a "green card,"
which bears an Alien Registration Number(A#), his or her photo, name, date of
birth, and country of citizenship, the date ofissuance and of expiration, and
security features to discourage counterfeiting.

      5.      On or about March 2,2017, SUNGJU CHOI(CHOI)came to the
attention of HSI Honolulu due to the agency receiving information that CHOI was
  Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 4 of 7        PageID #: 4




involved in a sham marriage. The case was then referred to the USCIS Fraud
Detection and National Security(FDNS)Division, A review of CHOI's alien file,
and related documents, revealed the following pertinent information:

           a. On or about February 27, 2013, SUNGJU CHOI
              (A#XXXXX2342),a citizen and national ofthe Republic of Korea,
              entered the United States as a WT non-immigrant visitor under the
              visa waiver program. CHOI was given 90 days to stay in the U.S.
              and she remained in the U.S. beyond her authorized period of stay.

           b. On or about May 17, 2013, CHOI married "R.H.," a United States
              Citizen by birth, in Honolulu, Hawaii.

           c. On or about June 21, 2013,"R.H." filed a Form 1-130, Petition for
              Alien Relative, on behalf of CHOI. CHOI concurrently filed a
              Form 1-485, Application to Register Permanent Residence or
              Adjust Status.

           d. On or about August 15, 2013, CHOI and "R.H." were interviewed
              and claimed to be living in a marital union at 480 Keholio Road in
              Kihei, Hawaii. On that same day, CHOI was approved for Legal
              Permanent Resident(LPR)status. Because CHOI's marriage to
              "R.H." occurred less than 24 months prior to the approval of her
              Form 1-485, she was approved for LPR status on a conditional
              basis.


           e. On or about July 20,2015, CHOI and "R.H." filed a joint Form I-
              751,Petition to Remove Conditions on Residence, based on their
              marriage. Immediately above CHOI's signature, which is dated
              May 26, 2015,that form contains a declaration stating in relevant
              part:

                 I certify, under penalty of perjury under the laws ofthe United
                 States of America,that this petition and the evidence submitted
                 with it is all true and correct. If conditional residence was
                 based on a marriage, I further certify that the marriage was
                 entered in accordance with the laws ofthe place where the
                 marriage took place and was not for the purpose of procuring an
                 immigration benefit.
  Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 5 of 7        PageID #: 5




            f. On or about May 10, 2016,the 1-751 was approved without
               interview and the conditions on CHOI's residence were removed.

      6.     On May 17, 2017, USCIS FDNS officers interviewed "R.H." at his
place ofemployment on Maui. During that interview,"R.H." stated, in substance
and in part:

            a. He met SUNGJU CHOI at a restaurant and they were introduced to
               each other by CHOI's friend.

            b. CHOI approached him about marrying her so that she could stay in
               the United States.


            c. He married her to help her stay in the United States and get a green
               card.


            d. CHOI offered to pay him $18,000 to marry her.

            e. CHOI paid him in cash and in increments.

           f. Every time CHOI paid him someone else was present.

            g. He agreed to marry CHOI because he was in debt and needed the
               money.


            h. CHOI and "R.H." never had sex.

            i. CHOI and "R.H." never lived together but she slept over one night
               before the immigration interview in order to prepare for the
               interview.


           j. CHOI went to his family reunion and they took pictures to be
              turned in to immigration.

           k. He and CHOI obtained documents in both oftheir names only for
              immigration purposes.

            1. He prepared letters which he had his mom and sister both sign,
               however,they were not aware ofthe contents ofthe letters. He
               turned the letters over to USCIS as evidence ofthe marriage.
     Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 6 of 7        PageID #: 6




              m. A month after getting married, he told his parents that it was a fake
                 marriage and they told him to get the marriage annulled.


              n. When he tried to get an armulment, CHOI asked for the money
                 back but he did not have the money to give back so he continued
                 with the sham marriage.

     7.     On or about July 11, 2017,"R.H." met with CHOI and CHOI paid
 R.H." $2,500 in United States currency as the final payment for their marriage
66




firaud. "R.H." then turned the $2,500 over to HSI as evidence.

       8.    On or about August 30,2017,"R.H." met with CHOI. The meeting
was audio and video recorded. During the meeting,"R.H." raised concerns with
CHOI that they were in a fake marriage and they discussed what their "story" was
for purposes ofimmigration.

      9.    On October 31, 2019,1 was provided a document obtained by USCIS
from the Hawaii State Judiciary Ho'ohiki website that indicated CHOI and "R.H"
are divorced. The initiation ofthe divorce was on March 20, 2017 and the case
was terminated on March 29,2017.
  Case 1:19-mj-01169-RT Document 1 Filed 11/08/19 Page 7 of 7        PageID #: 7




      10.    WHEREFORE,based upon the foregoing, probable cause exists to
find that SUNGJU CHOI has committed the offense of False Statement on
Immigration Document, in violation of Title 18, United States Code, 1546(a).

      FURTHER AFFIANT SAYETH NAUGHT.




                               PAUL MALANA
                               Special Agent
                               Homeland Security Investigations(HSI)

This Criminal Complaint and Agent's Affidavit in support thereof were presented
to, approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exist by the undersigned Judicial Officer at
            .m. on November ^ ,2019.


Subscribed to and sworn before me on
November ^ ,2019, at Honolulu, Hawaii.




HON.ROM TRAi:®^              Yy a
United States Magktrdte<|i^g.e'v-\
District of H^dwaiji
             w\\




                                        7
